DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “shape angle (α)” as described in the specification.  Page “9/25” in the specification discloses “As can be further observed in Figure 4, said shape angle (α)…”; however, Figure 4 does not show the shape angle.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the third paragraph on the page numbered “10/25” starting with “It is preferred when said entries…” seems to be a literal translation and does make sense.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 11 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 11 recites the limitation “whereby said base and top parts are provided as different pieces”.  This contradicts claim 1, which requires “said central region and lateral regions are provided as a single piece”, since the central region includes the base and top parts according to Applicant’s drawings.  It is unclear what Applicant is trying to claim.  As such, claim 11 will not be further treated on the merits until correction is provided.


The following is a quotation of 35 U.S.C. 112(b):

	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites “said module” (meaning one module) but then recites “base regions” (meaning plural, more than one base region) and “top regions” (meaning plural, more than one top region).  These limitations are confusing.  Correction is required.
Claim 7 recites “a base part”.  It is unclear whether this is same or different from “a base region” as introduced in claim 1.  For purposes of examination, it will be assumed that “a base part” and “a base region” are referring to the same portions of the module.  Correction or clarification is required.
Claim 8 recites “lateral edge parts” in lines 5-6 and again in line 9.  It is unclear whether this is same or different from the two lateral regions introduced in claim 1.
Claim 8 recites “said base part” in line 7 and “said top part” in line 8.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites “for example of a screw thread type or similar”.  This does not make clear the metes and bounds of this claim, such as which types of mechanic engagement are encompassed by this limitation.
Claim 10 recites “said base and top parts” in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites “whereby in this case…”.  It is unclear what this limitation means or what purpose it serves.
Claim 10 recites limitations such as “a lateral region of the lateral region of said base part” and “a lateral edge region of the opposite lateral region of said top part”.  Not only are there multiple instances of insufficient antecedent basis for these limitations, it is completely unclear which portions of the module Applicant is trying to claim and what Applicant is trying to claim.  Since this claim is so poorly written, this claim will not be further treated on the merits until correction is provided.
Claim 11 recites “a base region” in line 3.  This appears to be a double positive recitation of the base region that was introduced in claim 1.
Claim 11 recites “a base region adapted so that the module can be placed upon a paved surface”.  This appears to have already been claimed in claim 1.
Claim 11 recites the limitation “whereby said base and top parts are provided as different pieces”.  This limitation contradicts claim 1, which requires “said central region and lateral regions are provided as a single piece”, since the central region includes the base and top parts according to Applicant’s drawings.  It is unclear what Applicant is trying to claim.  As such, claim 11 will not be further treated on the merits until correction is provided.
Claim 12 recites “respective frontal and posterior walls”.  Are these the same as the front and back walls as introduced in claim 1?  If they are, be consistent with terminology.
Claim 12 recites “for example with ones stacked upon the others”.  It is unclear whether stacking one upon the others is a requirement, or what types of “disposed adjacently” are encompassed with this claim.
Claim 13 recites “a plastic extraction method”, which does not seem to make sense.  It is noted that Applicant’s specification discloses “plastic extrusion method”.
Claim 13 recites “or by a similar method”.  This does not make clear the metes and bounds of this claim, such as which methods are encompassed by this limitation.
Claim 14 recites “a base region”.  This appears to be a double positive recitation of the base region that was introduced in claim 1.
Claim 14 recites “a central region”.  This appears to be a double positive recitation of the central region that was introduced in claim 1.
Claim 14 recites “respective edge regions”.  It is unclear what parts Applicant is trying to claim.  Are “respective edge regions” the same as the “lateral regions” introduced in claim 1?
Claim 14 recites a method of stacking the modules for storage.  Claim 15 recites a method of connecting the modules together in use, which is a completely different method and has nothing to do with stacking the modules for storage.  It is improper that claim 15 is dependent from claim 14.  For purposes of examination, claim 15 will be examined as if dependent from claim 1.
Claim 15 recites “a first module” in the last clause, even though “a first module was introduced in the clause above it (and also in claim 14, even though claim 15 improperly depends from claim 14).
Claim 15 recites the method steps of connecting two modules together, filling the interior of the first module and then emptying the interior of the first module.  Absent further details, this method does not make sense.
All of the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Striefel et al., US 6,059,491.
Regarding claim 1, Striefel teaches a system for providing signaling and barrier functions, capable of being used for regulation of road traffic, comprising a plurality of modules adapted so that they can be engaged with each other in respective lateral edge regions, each module presenting: 
a central region (18+20) developing in a first direction and with a front wall (18) and a back wall (20) developing upwards from a base region (40) adapted for placement on a paved surface, 
two lateral regions (74+84) that develop outwards from opposite lateral edges of said central region, in a second direction, backwards and forming a shape angle non-orthogonal in relation to said central region (Figures 1 and 5), 
whereby said central region and lateral regions are provided as a single piece and where the front and back walls are devoid of through openings (Figure 1), 
characterized in that said module presents the central region with a cross-section when seen in a side view, of different shape and different dimension from the cross-section of the lateral regions when seen in the side view.
Regarding claim 2, said module presents front and back walls that develop in an oblique direction in relation to a gravity force in said central region and that develops at least approximately parallel to the gravity direction in said lateral regions (Figure 1).
Regarding claim 3, said module presents in said central region a lateral cross-section of generally trapezoidal shape when seen in a side view, whereby respective base regions present a width that is smaller than half and are bigger than respective top regions (Figure 3).  The limitations following “preferentially” are not required.
Regarding claim 5, said module presents a central region and lateral regions that confine a common collection space adapted so that they can collect a ballast means inside thereof (columns 2-3).
Regarding claim 6, said shape angle corresponding to a smaller angle formed by a central plane of said lateral regions and a central plane of said central region of the module is comprised between 10° and 80°, preferentially between 30° and 60° (Striefel discloses that the angles in the illustrated embodiment are approximately 45°; column 3 lines 43-57).
Regarding claim 7, said module presents a base part and a top part that extend along the extension of the module in a first direction, and are provided as a single piece that confines an interior space and presenting a single entry (opening 28) by means of ballast and fluid communication between said base and top parts (“a hollow molded plastic container”, column 2 lines 45-46).
Regarding claim 12, said module presents respective frontal and posterior walls that develop along directions that are similar and symmetric with relation to a central plane of said central region and lateral regions (side view shown in Figure 3) and capable of having a plurality of modules disposed adjacently to each other in dispositions with respective base and top regions successively alternated.
Regarding claim 13, said module is produced in a synthetic material (“a hollow molded plastic container”; column 2 lines 45-46).  The limitation following “preferentially” is not required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Striefel as applied to claim 1 above, alone.
Regarding claim 4, said module presents a central region that corresponds to at least half of a total extension of said module along said first direction.  While Striefel fails to disclose that the transition regions between said central region and said lateral regions develop at least approximately in curve, devoid of sharp edges between plane surfaces, the Examiner takes Official Notice that filleting a sharp edge between plane surfaces to form a rounded corner portion is old and well-known.  It would have been obvious to one of ordinary skill in the art before the effective filing date to fillet the transition regions between said central region and said lateral regions develop at least approximately in curve, devoid of sharp edges between plane surfaces since it is old and well-known that filleting reduces stresses and prevents rapid deformation at the corners between plane surfaces.
Claims 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Striefel as applied to claim 1 above, in view of Luft, EP 0 618 332 A1.
Regarding claim 8, Striefel discloses connection means to connect one module to an adjacent module, but fails to disclose the connection means claimed.  Luft teaches a barrier and discloses connection means provided on opposite lateral edge parts of each module, whereby one of said lateral edge parts is provided on a base part and another lateral edge part is provided on a top part (Figure 1) and whereby one of said lateral edge parts presents a downwards-oriented tooth element (5; Figure 1), and the other lateral edge part presents an upwards-oriented cavity element (8; Figure 1), at a height and configured in corresponding manner to said tooth element, in a manner of a male-female type connection  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Striefel’s connection means by substituting with Luft’s connection means as a known alternate connection means based on design choice.
Regarding claim 9, while the resulting combination fails to disclose that the module connection means present cavity elements configured as lids for openings for filling the interior with ballast, Striefel discloses a top wall having a threaded opening which may be closed by a threaded plug, the opening through which ballast is introduced to fill the module (column 1 lines 34-37 and column 2 lines 45-50).  Striefel’s opening for filling is simply in a different location than claimed.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the resulting combination to have the opening for filling be located at the module connection means since it has been held that rearrangement of parts involves only routine skill in the art. In re Japikse, 86 USPQ 70.  The resulting combination includes the limitations of the claim, since a threaded opening and threaded plug present a mechanic engagement and is a screw thread type.
Regarding claim 15, Striefel discloses connection means to connect one module to an adjacent module, but fails to disclose the connection means claimed.  Luft teaches a barrier and discloses connection means provided on opposite lateral edge parts of each module, with a downwards-oriented tooth element (5; Figure 1) on one side, and an upwards-oriented cavity element (8; Figure 1) on the other side.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Striefel’s connection means by substituting with Luft’s connection means as a known alternate connection means based on design choice.
While the resulting combination fails to disclose that the module connection means present cavity elements configured as lids for openings for filling the interior with ballast, Striefel discloses a threaded opening which may be closed by a threaded plug, the opening through which ballast is introduced to fill the module (column 1 lines 34-37 and column 2 lines 45-50).  Striefel’s opening for filling is simply in a different location than claimed.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the resulting combination to have the opening for filling be located at the module connection means since it has been held that rearrangement of parts involves only routine skill in the art. In re Japikse, 86 USPQ 70.
The resulting combination makes obvious the method step of connecting two modules arranged successively along a barrier alignment by means of engagement of a tooth element provided on a second lateral edge of a first module inside of a lid element provided on a first lateral edge of a second module since the tooth is designed to be engaged with the cavity as a connection means.  The limitations following “optionally” and “preferentially” are not required.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Striefel as applied to claim 1 above, in view of Christensen, US 6,086,285.
Regarding claim 14, while Striefel fails to disclose the process claimed, Christensen teaches a barrier system and discloses providing a first module disposed standing upon a base region thereof and providing a second module adjacently next to said first module and standing upon a top region thereof (Figure 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Striefel’s system by providing a first module disposed standing upon a base region thereof and providing a second module adjacently next to said first module and standing upon a top region thereof in an alternated manner respective to the first module in view of Christensen’s disclosure as a way to easily stack the modules for transport or storage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  Chiodo, US 4,869,617 is cited for teaching a hollow barrier that does not have any through-holes from the front wall to the back wall.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671